Citation Nr: 0740021	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-34 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for scars of the bilateral temporal area and neck.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran was afforded a travel Board hearing in November 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file fails to reveal that the veteran 
was provided notice of the information and evidence necessary 
to substantiate a claim of entitlement to service connection.  
Under the Veterans Claims Assistance Act (VCAA), VA has a 
duty to notify a veteran of any information and evidence 
needed to substantiate and complete any claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the veteran must 
be provided notice in this regard. 

Review of the claims file also indicates that there may be 
outstanding VA records relevant to the claims on appeal.  In 
this regard, the Board notes that the veteran testified that 
he had been receiving VA treatment for many years.  Moreover, 
the RO has made reference to a June 2003 VA examination 
report that is not currently of record.  It appears that the 
veteran's claims folder was rebuilt at about that time.  VA 
is under a duty to obtain records in the custody of a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, 
VA must attempt to obtain these records.

The veteran is requesting full evaluation of the residuals of 
his service-connected scars of the bilateral temporal area 
and neck.  He has indicated that he has problems with 
mastication and requested full evaluation of the muscular and 
skeletal components of this disability.  Photographic 
evidence suggests that there may be partial loss of the 
veteran's skull due to his in-service injury.  Moreover, the 
veteran has testified that following immobilization due to 
his cervical spine fusion, he has had continuing pain and a 
diagnosed disability of his low back.  As the Court explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court stated that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  Under these circumstances, the 
Board finds that a VA examination is necessary to address the 
extent of the residuals of the veteran's service-connected 
scars of the bilateral temporal area and neck and ascertain 
the etiology of any possible low back disability. .

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice under the 
VCAA that explains the service connection 
criteria, the evidence and information 
necessary to substantiate a claim of 
service connection and that asks him to 
provide VA any evidence in his possession, 
not currently of record, that might 
substantiate his claims.  

2.  Attempt to obtain the veteran's VA 
medical records, including examination 
reports.  If any such records are 
unavailable, a notation to this effect 
should be made in the claims file.

3.  The veteran should be afforded a VA 
examination to address the extent of 
service-connected scars of the bilateral 
temporal area and neck.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should describe 
and muscle and or bone loss associated 
with his injury.  

4.  The veteran should be afforded a VA 
examination to address the etiology of any 
low back disability.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
address whether it is at least as likely 
as not that any currently diagnosed low 
back disability is related to the 
veteran's period of service; in 
particular, the examiner is asked to 
address whether it is at least as likely 
as not that any currently diagnosed low 
back disability is a consequence of the 
veteran's cervical fusion and related 
immobilization.  

5.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the claims currently on 
appeal.  If the determination of the 
claims remains unfavorable to the veteran, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative an 
appropriate period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



